EXHIBIT 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D, is filed on behalf of each of the undersigned and that all subsequent amendments to such statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other entity or person, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Date:June21, 2012 MIRELF IV US INVESTMENTS AIV LP MIRELF IV US INVESTMENTS II AIV LP By: Madison International Holdings IV, LLC, By: Madison International Holdings IV, LLC, its general partner its general partner By: /s/ Ronald Dickerman By: /s/ Ronald Dickerman Ronald Dickerman, Managing Member Ronald Dickerman, managing member MIRELF IV TPGI, LLC MIRELF IV TPGI II, LLC By: MIRELF IV US Investments AIV LP, By: MIRELF IV US Investments II AIV LP, its managing member its managing member By: Madison International Holdings IV, LLC, By: Madison International Holdings IV, LLC, its general partner its general partner By: /s/ Ronald Dickerman By: /s/ Ronald Dickerman Ronald Dickerman, managing member Ronald Dickerman, managing member MADISON INTERNATIONAL HOLDINGS IV, LLC RONALD DICKERMAN By: /s/ Ronald Dickerman /s/ Ronald Dickerman Ronald Dickerman, managing member
